Appeal from an order of County Court, Clinton County, which dismissed a writ of habeas corpus. On relator’s prior appeal (6 A D 2d 924) we decided that the contention that there had been a merger of the crime of rape and sodomy on which he was convicted was not a jurisdictional question available on habeas corpus. By this writ of habeas corpus he seeks to determine that there was a double jeopardy arising from these same charges to which relator had pleaded guilty. The record before us does not demonstrate double jeopardy; and where there has been a plea of guilty to separate crimes such a question would be deemed waived. Order affirmed. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.